DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 and 27-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/0177171 A1) (hereinafter Kim).
Regarding claim 16, Kim teaches a MEMS gas sensor (see Abstract) comprising: a carrier having a recess [gas sensor package 100 having an internal space (recess) 
Regarding claim 17, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the MEMS gas sensor is configured to heat the gas sensitive element (Para 0049-0050]).
Regarding claim 18, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the shielding layer is configured to reflect heat emitted by the gas sensitive element [configuration of MEMS cap 40 above the gas sensor 30 capable of reflecting any heat emitted from sensor 30] (see Fig. 1).
Regarding claim 19, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the shielding layer is a single layer [MEMS cap 40 shown as single layer] (see Fig. 1).
Regarding claim 27, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the shielding layer is penetrated by ventilation holes [43a] (Para [0063], see Fig. 1).
Regarding claim 28, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the MEMS gas sensor comprises a bottom shielding layer arranged on a side of the carrier facing away from the gas sensitive element [10] (see Fig. 1).
29, Kim as applied to claim 16 above teaches the claimed invention, in addition to wherein the MEMS gas sensor comprises a lateral shielding layer arranged laterally to the gas sensitive element [41] (Para [0059], see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 16 above, and further in view of Schibli et al. (EP 3139159 A1) (hereinafter Schibli).
Regarding claim 20, Kim as applied to claim 16 above teaches the claimed invention, except for wherein the shielding layer comprises at least a lower layer facing towards the gas sensitive element and an upper layer facing away from the gas 
Regarding claims 21-22, Kim in view of Schibli as applied to claim 20 above teaches the claimed invention, except for wherein the lower layer has an absorptance of less than 0.4 and comprises aluminum, silver, or palladium. Schibli teaches wherein the lower layer is a metallization layer (Para [0038]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to choose a metal material for the lower layer such as aluminum, silver, or palladium, and thus having an absorptance of less than 0.4, based on factors such as cost and permeability, in order to act as a barrier for the recess in the MEMS sensor. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 23-24, Kim in view of Schibli as applied to claim 20 above teaches the claimed invention, except for wherein the upper layer has an emissivity of less than 0.4 and comprises cadmium, tungsten, or bronze. Schibli teaches wherein the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 25, Kim in view of Schibli as applied to claim 20 above teaches the claimed invention, except for wherein the shielding layer comprises a middle layer which is sandwiched between the lower layer and the upper layer. Schibli additionally teaches wherein the shielding layer comprises a middle layer [11] sandwiched between the lower layer and the upper layer (see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Kim in view of Schibli such that the shielding layer comprises a middle layer sandwiched between the lower layer and the upper layer in order to provide a barrier for the recess.
Regarding claim 26, Kim in view of Schibli as applied to claim 25 above teaches the claimed invention, except for wherein the middle layer comprises at least one of aluminum oxide, silicon oxide, or titanium. Schibli additionally teaches wherein the middle layer comprises silicon (Para [0008]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kim in view of Schibli to choose an appropriate material for the middle layer, such as one comprising at least one of aluminum oxide, silicon oxide, or titanium, based on factors In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 30, Kim as applied to claim 16 above teaches the claimed invention, except for wherein the MEMS gas sensor comprises multiple shielding layers which at least partially cover the recess and which are layered on each other. Schibli teaches a MEMS gas sensor (see Abstract) comprising a carrier having a recess [5]; a gas sensitive element [24] arranged in the recess; and a shielding layer [11] at least partially covering the recess, wherein the shielding layer comprises at least a lower layer facing towards the gas sensitive element [183] and an upper layer facing away from the gas sensitive element [183] (see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Kim with Schibli such that the shielding layer comprises at least a lower layer facing towards the gas sensitive element and an upper layer facing away from the gas sensitive element in order to provide a barrier for the recess.
	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 16 above, and further in view of Glacer (US 10,347,814 B2) (hereinafter Glacer).
Regarding claim 31, Kim as applied to claim 16 above teaches the claimed invention, except for wherein the gas sensitive element is fixed to the carrier by spring arms. Glacer teaches the usage of spring arms [408] to affix a membrane to a MEMS structure (see Fig. 4A). It would have been obvious to a person having ordinary skill in the art at the tiem of the filing of the invention to modify Kim with Glacer such that the gas sensitive element is fixed to the carrier by spring arms in order to improve force tolerance of the gas sensitive element while attached to the carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861